Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiu et al (US Patent 11251697; the foreign priority is on 12/2/20 as TW 109215925)

For claim 1, Chiu et al teach the following limitations: A power conversion system (Fig 1 and Fig 2), connected to a power supply (lines 58-60 of col 2 mention that input port 1 is connected to a power supply) and a computer device (lines 20-35 of col 1 mention that power supply is connected to a computer; lines 44-50 of col 3 mention that output port provide power of 12V via the 12VSB pin; thus the computer is powered by 12V), the power conversion system comprising: a first port connected to the power supply (11 in Fig 1; lines 58-60 of col 2), so as to receive a standby voltage 5input signal (11 in Fig 1 is the input standby pin; Fig 2 shows that 11 is connected to 5V SB or 5V standby pin) ; an input circuit connected to the first port  (11 is connected CVIN, L1 which comprising the input circuit as shown in Fig 2); a rectification circuit connected to the input circuit (part of 21 is the rectification circuit; rectification circuit takes input voltage VIN and produces various signals as shown in Fig 2) ; a control circuit (signals DRV, ISW, OVP, R1 and NMOS1 in Fig 2;  these components control D1 and output circuit as shown in Fig 2) connected between the first port, the input circuit, the rectification circuit, and the output circuit; 10an output circuit (output circuit is Cout, ROVP1 and ROVP2 as shown in Fig 2) connected to the rectification circuit (Fig 2) to output a standby voltage conversion signal (signal connected to node ATX_12VSB in Fig 2; this signal is the 12V standby voltage signal; lines 40-50 of col 3); and a second port connected to the output circuit (31 of 3 shown in Fig 1; Fig 2) to send the standby voltage conversion signal (31 is the standby voltage conversion signal; Fig 1 and Fig 2) to the computer device (lines 20-33 of col 1 mention that computer device is connected to power supply; lines 39-49 of col 3 mention that output port now provide 12VSB; thus the standby voltage is provided to computer).

For claim 2, Fig 2 shows that 21 generates OVP (over voltage protection signal). Thus there is a voltage sampling unit in 21 that determines the over voltage in the system. The OVP circuit is connected to output circuit, control circuit and rectification circuit as shown in Fig 2. The OVP circuit is connected between rectification circuit 21 and output circuit ROVP1/ROVP2. 

For claim 3, the auxiliary circuit is the diode D1 and connected between rectification/output/control circuit and the voltage sampling circuit. Such connection can be drawn using via the ground line. Applicant’s specification Fig 2 shows the connection of auxiliary circuit with control, rectification, output and sampling circuit. Chiu’s connection is equivalent to such connection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (US Patent 11251697; the foreign priority is on 12/2/20 as TW 109215925), and further in view of Wang (US Patent Application Publication 20120133376). 

For claim 4, Fig Chiu shows the capacitor CVIN and L1. The one end of CVIN is grounded and the other end is connected to first port. The inductor is connected to the first port, first capacitor, rectification circuit and control circuit. However, Chiu does not mention about two capacitors. Implementation of capacitor with one capacitor or parallel capacitor is well known in the art (Wang; [0022]; “capacitor 160 can be realized by a single capacitor or multiple capacitors in parallel). When CVIN is realized with two parallel capacitors, the claimed connections are realized. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to use two parallel capacitor to implement CVIN in Chiu Fig 2, since this provides effective power management and flexibility. 

5.	Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (US Patent 11251697; the foreign priority is on 12/2/20 as TW 109215925), and further in view of DeBose et al (US Patent Application Publication 20200395901).

For claim 9, Chiu does not explicitly mention board and mask. DeBose teaches a mask (or housing) and a circuit board (Fig 1) including power conversion circuitry, port and electronic circuitries including control and other signals ([0031]). DeBose further shows the ports connecting to board through housing (Fig 1). Therefore, board including power conversion circuit is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include the power conversion device of Chiu within a circuit board as shown in DeBose, since the circuit board and housing for the power conversion device provides protection from breaking the device. Chiu in view of device does not explicitly mention about rigid board. Examiner takes official notice that rigid board is well known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include a rigid board as the circuit board because the rigid board is stable and less costly. 

For claim 10, Chiu does not explicitly mention board and mask. DeBose teaches a mask (or housing) and a circuit board (Fig 1) including power conversion circuitry, port and electronic circuitries including control and other signals ([0031]). DeBose further shows the ports connecting to board through housing and the ports reside on opposite ends on the housing (Fig 1). Therefore, board including power conversion circuit is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include the power conversion device of Chiu within a circuit board as shown in DeBose, since the circuit board and housing for the power conversion device provides protection from breaking the device. Chiu in view of device does not explicitly mention about flexible board. Examiner takes official notice that flexible board is well known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include a flexible board as the circuit board because the flexible board can be maintained more easily and flexibly. 

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186